{¶ 22} Wintersville's obligation to pay water-rate increases is separate and distinct from its capital-improvement obligation when its contract with Steubenville is read in the abstract. However, we are not asked to interpret this contract in a vacuum; we must apply it to the specific facts of this case. Those facts show that Steubenville merged these two obligations when it designed its rate increases to specifically pay for capital improvements because the contract limited Wintersville's obligation to participate in those capital improvements. Any other conclusion either ignores the trial court's factual findings or renders the cap on Wintersville's capital improvement obligation meaningless. For these reasons, I respectfully dissent and would affirm the trial court's decision.
 {¶ 23} The contract between Wintersville and Steubenville allows Steubenville to raise water rates and places no explicit limitation on its ability to do so. The contract also requires that Wintersville participate in certain capital improvements once the costs of those improvements exceed a minimum threshold, but caps Wintersville's obligation to participate in those capital improvements.
 {¶ 24} During the bench trial, Wintersville showed that Steubenville was advised that it could pay for the capital improvements by increasing water rates by just over $.50 per year for six years. After Wintersville rejected a proposal to renegotiate the water-supply contract, Steubenville raised Wintersville's water rates by just over $.50 per year for the four years prior to trial. Based on these facts, the trial court found that Steubenville raised the water rates it charged Wintersville and that those rate increases were specifically designed to pay for the capital improvements discussed in the contract. Steubenville has not challenged this factual finding on appeal.
 {¶ 25} The trial court's subsequent conclusion is merely a matter of logic: If the water rate increases were specifically designed to pay for capital improvements and there is a maximum amount that Wintersville must pay toward capital improvements, then the money Wintersville paid in the form of rate increases *Page 437 
specifically implemented to fund capital improvements should count toward satisfying its capital-improvement obligation.
 {¶ 26} It cannot be stressed enough, however, that the only way to reach this conclusion is because of the trial court's finding that the rate increases were specifically designed to pay for the capital improvements discussed in the contract. If the trial court had not found this fact, then the rate increases would not have satisfied Wintersville's capital-improvement obligation.
 {¶ 27} Given the trial court's factual findings, the opposite conclusion would render the cap essentially meaningless. Steubenville could simply pass along the cost of the capital improvement to Wintersville in the form of raised water rates. Wintersville's "maximum participation in capital improvements" would not be the $600,000 limit agreed to in the contract; it would be an unlimited amount that Steubenville would choose to charge. The parties' agreement to limit Wintersville's exposure to the costs of the planned capital improvements would be ignored.
 {¶ 28} In its opinion, the majority does not recognize that the trial court has made this factual finding, preferring to interpret and apply the contract in the abstract. However, "the law does not operate in a total vacuum."Woelfling v. Great-West Life Assur. Co. (1972),30 Ohio App.2d 211, 224, 59 O.O.2d 351, 285 N.E.2d 61. We must apply the plain language of a contract to the facts found by the trial court if there is "some competent, credible evidence exists to support the findings of fact and conclusions of law rendered by the trial court." C.E. Morris Co. v. Foley Constr. Co.
(1978), 54 Ohio St.2d 279, 8 O.O.3d 261, 376 N.E.2d 578, syllabus.
 {¶ 29} In this case, there is competent, credible evidence supporting the trial court's factual conclusion that Steubenville specifically raised water rates to pay for the capital improvements, which Steubenville does not dispute on appeal. The contract caps Wintersville's participation in those capital improvements. Accordingly, any amount Wintersville pays in the form of rate increases should count toward its capital-improvement obligation. The judgment of the trial court should be affirmed. *Page 438